UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

IN RE: BEN M. TODD CIVIL ACTION

NO.: 18-800-BAJ»EWD
RULING AND ORDER

Before the Court is Samera Abide and Steven Lemoine’s Motion to Dismiss
(Doc. 3) Liberty Personal lnsurance Company’s appeal from a bankruptcy»court
order approving Abide and Lemoine’s fee application. Abide and Lernoine contend
that Liberty lacks appellate standing under the “person aggrieved” test. The Court
agrees. For the reasons that follow, Abide and Ler_noine’s Motion (Doc. 3) is

GRANTED and Liberty’s appeal is DISMISSED.
I. BACKGROUND

This bankruptcy appeal arises from a rear-end collision and lawsuit that led
Ben Todd to declare bankruptcy (Doc. 4 at 18). Todd’s bankruptcy spawned two
adversary proceedings (Doc. 2»1 at 33, 160). ln one of them, Abide_as trustee_sued
to avoid a pre-petition transfer from Todd to his parents. (Id. at 33). 111 the other,
Abide sued to avoid Todd’s settlement of a potential bad-faith claim against Liberty.

(Id. at 160).

The first adversary proceeding settled. (Id. at 362). Abide and Lemoine, as

trustee’s counsel, then moved the bankruptcy court to approve their application for a

fee equal to one-third of the settlement (Id. at 347). The bankruptcy court did so_

(Doc. 1-2). Liberty appeals. (Docs. 1-2, 1).

Liberty asks the Court to reverse the bankruptcy court’s order approving the
fee application (Doc. 6). lt asserts that the fee derives from money it paid Todd to
settle his potential bad-faith claim. (Id. at l). lt reasons that Abide and Lemoine will
have to return the fee if the adversary proceeding seeking to set aside the settlement
succeeds. (Id. at 6). And it concludes that the Court should require Abide (as trustee)

to “hold|] the funds pending the outcome of the adversary proceeding.” (Id. at 1).

Now, Abide and Lemoine move to dismiss Liberty’s appeal. (Doc. 3). They
contend that Liberty lacks appellate standing because Liberty is not a “person
aggrieved” by the bankruptcy court’s order. (Id.). Liberty disagrees (Doc. 5). lt rejoins
that it has standing as a “person aggrieved” because “every dollar awarded to [Abide
and Lemoine] in fees is a dollar less that will be returned back to Liberty if the

Trustee is successful in her avoidance action.” (i'd.).
II. LEGAL STANDARD

Standing in bankruptcy cases is governed by the “person aggrieved” test. In re
Coho Energy, Inc., 395 F.3d 198, 202 (5th Cir. 2004). The test is “an even more
exacting standard than traditional constitutional standing.” Icl. at 202. To meet the
test, Liberty must show that it was “directly and adversely affected pecuniarin by
the order of the bankruptcy court.” Id. at 203 (citation omitted). Liberty is the

putative appellant and thus bears the burden of alleging facts showing that it is a

proper party to appeal. See Fortune Nat’£ Res. Corp. v. U.S. Dep’t Interior, 806 F.3d

363, 366 (5th Cir. 2015) (citation omitted).
III. DISCUSSION

Liberty cannot show that it was “directly and adversely affected pecuniarily”
by the bankruptcy court’s order approving Abide and Lemoine’s fee application1 See
Coho Energy, 395 F.3d at 203. That order only authorized Abide (as trustee) to pay
Lemoine and Abide $53,333 in fees. (Doc. 1-2). lt did not directly affect Liberty.2 See
Fortune, 806 F.Bd at 367 (emphasizing that the order itself must produce the direct
and adverse pecuniary effect). Nor did it affect Liberty pecuniarily; it cannot do so
unless and until the second adversary proceeding resolves in Abide’s favor. See In re
Technicool Sys., lnc., 896 F.3d 382, 386 (5th Cir. 2018) (holding that putative
appellant’s showing of a “speculative prospect of harm” failed to confer standing).
Until then, Liberty has not lost a dollar of the settlement payment it admits is only
“potentially returnable” to it. (Doc- 5 at 2).

Because Liberty fails to show that it was “directly and adversely affected
pecuniarily" by the order of the bankruptcy court, Liberty fails to establish its

standing to appeal under the “person aggrieved” test. See Fortune, 806 F.3d at 367.

 

1 Liberty cites several out-of-circu_it opinions it contends support its standing argument See Irt
re Combu.stt`on Eng:g, Inc., 391 F.3d 190 (Bd Cir. 2004); In re Mushroom Tronsp. Co., 486 B.R. 148
(Bankr. E.D. Pa. 2013); fn re Moss, 320 B.R. 143 (Bankr. E.D. Mich. 2005). None persuades Each was
decided under a standard different from, and more lenient than, the “person aggrieved” standard the
Court must apply here.

2 lt is undisputed that Liberty was not a party to the settled adversary proceeding and is not
a creditor in the bankruptcy case.

IV. CONCLUSION
Accordingly,

IT IS ORDERED that the Motion to Dismiss (Doc. 3) is GRANTED.

Liberty’s appeal is DISMISSED for lack of standing

Baton Rouge, Louisiana, this l b day of March, 2019.

64 a.§)l`

JUDGE BRIA A. J CKSON
UNITED STAT STRICT COURT
MIDDLE DISTRICT OF LOUISIANA

